DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.
Response to Arguments
Applicant’s arguments regarding the claims are moot in view of new grounds of rejection.  
The 101 rejection remains for reasons set forth below.  It is noted that nowhere in the present claims does it recite any machine learning classifier, how the that data is trained and how it is being used.  The claims recites an exception, however the exception is not integrated into a practical application. 
As explained previously, if the claims discuss the training data, in particular, training a model and using the trained models for a particular purpose, the application would be statutory under 101.  However, as show below, the steps are mental processing steps.  Applicants explain that the vectorization of text inherently requires a vector space, however text vectorization is merely the process of converting text into numerical representation.  Therefore, Applicants arguments have been considered, but are not persuasive.  
Regarding Bascom “The inventive concept described and claimed in the ’606 patent is the installation of a filtering tool at a specific location, remote from the end-

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of determining a user’s intent, as explained in detail below. 
The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and recitation of generic computer components. That is, other than reciting “a processor” nothing in the claim element precludes the steps from practically being performed by mental processing. For example, the language obtaining, by a processor, a session text of a user (can be done by a user obtaining text), calculating, by the processor, a feature vector based on the session text (can be done by the user looking at the data and calculating data accordingly), determining, by the processor, probabilities, based on the feature vector, that the session text belongs to a plurality of intent labels, the probabilities calculated 
  The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic 
The dependent claims recites identifying a word segment, calculating weights, constructing word and text vectors, obtaining probabilities and other limitations that are mental processing steps and is not significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-8, 12, 14-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purcell et al. (PGPUB 2015/0379013), hereinafter referenced as Purcell.

Regarding claims 1, 8 and 15, Purcell discloses a method, medium and apparatus, hereinafter referenced as a method comprising: 
obtaining, by a processor, a session text of a user (obtaining text; p. 0142); 
calculating, by the processor, a feature vector based on the session text (vector of features; p. 0149); 
determining, by the processor, probabilities, based on the feature vector, that the session text belongs to a plurality of intent labels (labeled; p 0149), the probabilities calculated using a hierarchal intent classification model comprising multiple classifiers associated with multiple tiers of a hierarchal intent system (intent query nested in a data 
determining, by the processor, a user intent to the session text based on the probabilities (probability; p. 0149).
Regarding claims 5, 12 and 19, Purcell discloses a method the determining probabilities that the session text belongs to the plurality of intent labels comprising: 
inputting, by the processor, the feature vector into a plurality of classifiers corresponding to the levels of the hierarchal intent classification model (calculate vector feature; p. 0149); and 
obtaining, by the processor, probabilities of the session text belonging to each of the intent labels in each of the levels (category; p. 0031, 0149). 
Regarding claims 7 and 14, Purcell discloses a method the determining the user intent to the session text based on the probabilities comprising determining, by the processor, the user intent based on the probabilities and probability thresholds corresponding to each of the levels of the hierarchal intent classification model (threshold; p. 0144, 0150).

Allowable Subject Matter
Claims 2-4, 6, 9-11, 13, 16-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657